Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 1 of 14 Page ID #:1468



  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
10

11        CHRISTOPHER G., 1                            Case No. 2:19-cv-06150-AFM
12                           Plaintiff,                MEMORANDUM OPINION AND
13             v.                                      ORDER REVERSING AND
14        ANDREW SAUL, Commissioner of                 REMANDING DECISION OF
          Social Security,                             COMMISSIONER
15
                             Defendant.
16

17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19    denying his application for supplemental security income. In accordance with the
20    Court’s case management order, the parties have filed briefs addressing the merits of
21    the disputed issues. The matter is now ready for decision.
22                                  FACTUAL BACKGROUND
23            On August 1, 2011, Plaintiff protectively filed an application for Supplemental
24    Security Income benefits, alleging disability beginning November 2007 due to a
25    problem in his left shoulder, depression, posttraumatic stress disorder, obsessive
26

27    1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
      5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28    Management of the Judicial Conference of the United States.
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 2 of 14 Page ID #:1469



  1   compulsive disorder, and bipolar disorder. (Administrative Record [“AR”] 159-165,
  2   185-193.) Plaintiff’s application was denied administratively, and an Administrative
  3   Law Judge (“ALJ”) issued an adverse decision after a hearing, Plaintiff then
  4   challenged the ALJ’s decision in this Court. See Case No. 2:14-cv-07207-PSG-AFM.
  5   The Court concluded that the ALJ erred in considering the opinion of Plaintiff’s
  6   treating psychiatrist (Gregory E. Gray, M.D.) and the testimony of Plaintiff’s mother
  7   (Patricia Terronez) and remanded the case to the Commissioner for further
  8   administrative proceedings.
  9         A second hearing was held before an ALJ on February 12, 2018. Plaintiff, his
10    mother, and a vocational expert (“VE”) testified. (AR 456-503.)
11          In a decision dated August 3, 2018, the ALJ found that Plaintiff suffered from
12    the same severe impairments as found in the prior decision, namely left shoulder
13    acromioclavicular osteoarthritis status post decompression and reconstruction; status
14    post left elbow surgery; neuropathic pain; left carpal tunnel and cubital tunnel
15    syndrome; schizoaffective disorder; and history of methamphetamine abuse in
16    reported remission. (AR 436.) After considering the record, the ALJ assessed
17    Plaintiff with the residual functional capacity (“RFC”) for light work as defined by
18    20 C.F.R. § 416.967(b) with the following additional limitations: Plaintiff is limited
19    to occasional overhead reading left, non-dominant, upper extremity; frequent, but not
20    constant gross handling with left upper extremity; and simple, routine tasks defined
21    as SVP1 and SVP2 with limited public and co-worker interaction, i.e., incidental and
22    superficial contact with public and co-workers, but can work side-by-side, report to
23    supervisors and accept instructions, but verbal collaboration should not be a primary
24    component. (AR 438.) Plaintiff had no past relevant work. Relying on the testimony
25    of the VE, the ALJ found that Plaintiff could perform jobs existing in significant
26    numbers in the national economy: night cleaner and photocopy machine operator.
27    (AR 447.) Accordingly, the ALJ concluded that Plaintiff was not disabled. (AR 448.)
28    The Appeals Council subsequently denied Plaintiff’s request for review (AR 420-

                                                2
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 3 of 14 Page ID #:1470



  1   426), rendering the ALJ’s decision the final decision of the Commissioner.
  2                                    DISPUTED ISSUES
  3         1. Whether the ALJ properly considered the opinions of Plaintiff’s treating
  4             physician and the State agency’s non-examining physicians.
  5         2. Whether the ALJ’s residual functional capacity determination accurately
  6             reflected Plaintiff’s limitations.
  7         3. Whether the ALJ properly considered the lay testimony of Plaintiff’s
  8             mother.
  9         4. Whether the ALJ properly considered Plaintiff’s subjective symptom
10              testimony.
11                                 STANDARD OF REVIEW
12          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
13    determine whether the Commissioner’s findings are supported by substantial
14    evidence and whether the proper legal standards were applied. See Treichler v.
15    Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).
16    Substantial evidence means “more than a mere scintilla” but less than a
17    preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v.
18    Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant
19    evidence as a reasonable mind might accept as adequate to support a conclusion.”
20    Richardson, 402 U.S. at 401. This Court must review the record as a whole, weighing
21    both the evidence that supports and the evidence that detracts from the
22    Commissioner's conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is
23    susceptible of more than one rational interpretation, the Commissioner’s decision
24    must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
25                                        DISCUSSION
26          Among his claims, Plaintiff contends that the ALJ erred by purportedly
27    crediting the opinions of the State agency physicians yet failing to include all of those
28    limitations in her RFC. For the following reasons, the Court agrees.

                                                     3
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 4 of 14 Page ID #:1471



  1          1. Relevant Medical Evidence 2
  2          Dr. Gray, a board-certified psychiatrist, began treating Plaintiff in February
  3   2011. He diagnosed Plaintiff with schizoaffective disorder and methamphetamine
  4   abuse. (AR 304.) Treatment notes from 2011 indicate that Plaintiff improved with
  5   treatment, reporting better sleep and improvement in ideas of reference and
  6   instability. Notes also reflect that Plaintiff was not violent or suicidal. (AR 364-366.)
  7   On August 17, 2011, Dr. Gray completed an assessment in relation to Plaintiff’s
  8   disability claim. On that date, Plaintiff’s mental status examination revealed normal
  9   speech, guarded behavior, anxious mood, appropriate affect, no hallucinations or
10    illusions, goal directed thought process, moderately impaired judgment, and ideas of
11    persecution and reference. (AR 304-305.) Dr. Gray noted that Plaintiff believed
12    people stare at him, talk about him, and follow him with the intent to harm him.
13    Plaintiff acts upon these delusions, confronting and assaulting others. (AR 305.)
14    While Plaintiff’s mood improved with antidepressants, there was difficulty treating
15    Plaintiff’s ideas of reference and delusions of persecution, as well as impulse control.
16    (AR 306.) In Dr. Gray’s opinion, Plaintiff had a poor ability to perform activities
17    within a schedule and maintain attendance; complete a normal workday and
18    workweek without interruptions from psychologically based symptoms; and respond
19    appropriately to changes in a work setting. (AR 306.)
20           Dr. Gray provided another medical source statement on June 13, 2012.
21    According to Dr. Gray, Plaintiff’s symptoms include sleep disturbance, mood
22    disturbance, emotional lability, perceptual disturbances, delusions or hallucinations,
23    substance dependence, paranoia or inappropriate suspiciousness, and hostility and
24    irritability. (AR 326-327.) He opined that Plaintiff had a fair ability to understand
25    and remember detailed instructions, but a poor ability to carry out detailed
26    instructions. Plaintiff’s abilities were “markedly” limited or “poor” in several areas
27
      2
       Because the Court finds remand is necessary with respect to the ALJ’s assessment of Plaintiff’s
28    mental impairment limitations, the order focuses on the evidence concerning those impairments.

                                                     4
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 5 of 14 Page ID #:1472



  1   of mental functioning, including Plaintiff’s ability to relate to relate and interact with
  2   supervisors, co-workers, and the public; maintain attendance; and complete a normal
  3   workday. According to Dr. Gray, Plaintiff’s limitations had existed since 2009. (AR
  4   325-333.)
  5         In August 2012, Plaintiff’s mother reported that Plaintiff was noncompliant
  6   with medications. (AR 366.) Notes from the following month indicate Plaintiff was
  7   not violent or suicidal. (AR 366.)
  8         Plaintiff’s February 11, 2013 mental status examination was essentially normal
  9   – he had no violent, homicidal or suicidal ideation; he was oriented; his memory,
10    attention, concentration, and language were intact; his mood was euthymic but labile.
11    Dr. Gray did notation of ideas of reference and poor judgment. (AR 355-357.) On the
12    same date, Dr. Gray completed a form stating that he did not expect Plaintiff to be
13    able to work. (AR 1120-1122.)
14          In April 2013, Dr. Gray noted that Plaintiff has poor compliance in taking his
15    medications. Mental status examination was essentially normal. In particular,
16    Plaintiff did not have violent, homicidal, or suicidal ideation. Dr. Gray noted that
17    Plaintiff’s reports of visual hallucinations were not consistent. (AR 401.)
18          In a letter dated June 28, 2013, Dr. Gray wrote that Plaintiff’s primary
19    diagnosis is schizoaffective disorder. He was taking carbamazepine twice daily for
20    impulse control, as well as medication for depression. While his mood had improved,
21    Plaintiff’s other symptoms had note. He identified three examples of incidents where
22    Plaintiff had become violent and attacked strangers due to delusions of reference.
23    Those delusions had not responded to antipsychotic mediations, and Plaintiff now
24    refused antipsychotics. His impulse control remained poor and his affect “can be
25    labile.” Dr. Gray opined that Plaintiff’s delusions and poor impulse control rendered
26    him unable to work and that those symptoms would make him a danger to coworkers
27    or customers as he is unpredictably violent. (AR 1322.)
28


                                                  5
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 6 of 14 Page ID #:1473



  1         A mental status examination in September 2014 revealed Plaintiff was
  2   cooperative; his speech was normal; his thought processes and associations were
  3   intact. He had no violent or suicidal thoughts. Positive findings consisted of irritable
  4   mood, labile affect, distracted memory. (AR 1237.)
  5         Dr. Gray completed another mental evaluation on December 5, 2014. Plaintiff
  6   reported that he had gone to a restaurant with his mother and he thought other patrons
  7   were staring at him or talking about him. As a result, he became angry, shouted, and
  8   wanted to fight with them. Plaintiff’s mental status examination revealed agitated
  9   motor activity, normal speech, cooperative interview behavior. Plaintiff was oriented
10    in all spheres, his memory was normal, and his concentration level was “slightly
11    distracted.” His mood was irritable, and his affect was labile. Plaintiff’s thought
12    process was tangential, he suffered from ideas of reference, persecutory beliefs, and
13    his judgment was impaired. He did not have violent or suicidal thoughts. Dr. Gray
14    indicated that Plaintiff used cannabis occasionally. As of that date, Plaintiff was
15    compliant with medication. In Dr. Gray’s opinion, Plaintiff had a good ability to
16    understand, remember, and carry out simple instructions, but had poor ability to
17    maintain concentration, attention and persistence; perform activities within a
18    schedule and maintain regular attendance; complete a normal workday and
19    workweek; and respond appropriately to changes in a work setting. (AR 1233-1236.)
20          January 2015 treatment notes again indicate Plaintiff had no violent or suicidal
21    thoughts; his speech and behavior were normal; his thought processes and
22    associations were intact; his mood was irritable; his affect was constructed; he was
23    oriented; and his concentration was distracted. (AR 1244.)
24          Dr. Gray performed a mental status examination on February 8, 2016. He noted
25    that Plaintiff was cooperative with no abnormal movements; his speech was normal;
26    his thought processes and associations were intact; his mood was irritable and his
27    affect congruent; he was alert and oriented; he had no violent or suicidal thoughts;
28    his concentration was distracted; his memory was normal; and his insight/judgement

                                                 6
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 7 of 14 Page ID #:1474



  1   were fair. (AR 1332.) Plaintiff’s mental status examination in July 2016 was the same
  2   except Plaintiff’s mood was euthymic. (AR 1331.)
  3         Dr. Gray completed a form in August 2016 in which he indicated that
  4   Plaintiff’s mental impairment rendered him unable to engage in stress situations or
  5   engage in interpersonal relations, explaining Plaintiff’s labile mood and his history
  6   of getting into physical altercations when stressed. (AR 1335.) In December 2016,
  7   Plaintiff reported panic attacks. His mental status examination revealed a depressed
  8   and irritable mood with labile affect. His concentration was distracted, and his speech
  9   was soft. (AR 1111.)
10          In February 2017, Plaintiff complained of violent nightmares which awoke
11    him most nights. Other than a depressed mood, Plaintiff’s mental status examination
12    was normal. (AR 1110.) In May 2017, Plaintiff reported that his nightmares had
13    resolved, medication helped his anxiety, and his mood was good. Plaintiff’s mental
14    status examination was normal in all areas. (AR 1109.) Similarly, in August 2017,
15    Plaintiff reported his mood was stable, and his mental status examination was normal.
16    (AR 1108.)
17          On January 30, 2018, Plaintiff had a follow-up examination with Dr. Gray.
18    Plaintiff reported that he had walked to the store in August 2017 and while there, he
19    thought two men were looking at him. Plaintiff confronted the men and was beaten
20    up. According to Plaintiff, he was taken to the emergency room where he was
21    combative. Plaintiff suffered bilateral retinal hemorrhages requiring laser treatment.
22    (AR 1107.) Dr. Gray’s mental status examination revealed slow speech; intact
23    thought processes and associations; no violent or suicidal thoughts; delusions of
24    reference; irritable mood; labile affect; normal concentration; forgetful memory; and
25    poor judgment. (AR 1107.)
26          Dr. Gray completed another mental residual functional capacity statement on
27    January 30, 2018. He noted that he had treated Plaintiff approximately four times a
28    year. Dr. Gray opined that Plaintiff’s mental impairment did not preclude his ability

                                                7
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 8 of 14 Page ID #:1475



  1   to remember, understand, and carry out short and simple instructions; or his ability
  2   to make simple work-related decisions or request assistance. His mental impairment
  3   precluded performance of the following areas for 15% or more of an 8-hour workday:
  4   work in coordination or in proximity to others; complete a normal workday and
  5   workweek and perform at a consistent pace without an unreasonable number and
  6   length of rest periods; interact appropriately with the general public; accept
  7   instructions and respond appropriately to criticism from supervisors; get along with
  8   coworkers; and travel in unfamiliar places or use public transportation. In addition,
  9   Dr. Gray opined that Plaintiff would be unable to work due to his limitations more
10    than 30% of the work week and would be absent from work five or more days per
11    month. (AR 1101-1105.)
12          State agency physicians
13          H. Skopec, M.D., reviewed the record and opined that Plaintiff is not
14    significantly limited in his ability to understand, remember, and carry out short and
15    simple instructions; get along with coworkers or peers without distracting them or
16    exhibiting behavioral extremes; ask simple questions or request assistance; accept
17    instructions and respond appropriately to criticism from supervisors; and sustain an
18    ordinary routine without special supervision. Dr. Skopec also opined that Plaintiff is
19    moderately limited in eight areas of functioning including: (1) the ability to
20    understand and remember detailed instructions; (2) the ability to carry out detailed
21    instructions; (3) the ability to maintain attention and concentration for extended
22    periods; (4) the ability perform within a schedule, maintain regular attendance, and
23    be punctual within customary tolerances; (5) the ability to work in coordination or
24    proximity to others without being distracted by them; (6) the ability to complete a
25    normal workday and workweek without interruptions from psychologically based
26    symptoms and to perform at a consistent pace without an unreasonable number and
27    length of rest periods; (7) the ability to interact appropriately with the general public;
28    peers; work in coordination with or proximity to others; and interact appropriately

                                                  8
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 9 of 14 Page ID #:1476



  1   with the general public; and (8) the ability to maintain socially appropriate behavior.
  2   (AR 597-598.) State agency physician A. Garcia, M.D., rendered the same opinion
  3   regarding Plaintiff’s mental limitations. (AR 614-616.)
  4          2. The ALJ’s Decision
  5          In assessing Plaintiff’s RFC, the ALJ discussed Dr. Gray’s opinions in detail.
  6   While she gave “some weight” to Dr. Gray’s assessment that Plaintiff was able to
  7   understand, remember, and carry out simple instructions, the ALJ rejected his
  8   opinions that Plaintiff was markedly impaired in numerous areas of functioning. The
  9   ALJ provided several reasons for her determination, including finding that Dr. Gray’s
10    opinions were not supported by the record and contradicted by his own treatment
11    notes. (See AR 441-445.) On the other hand, the ALJ stated that she credited the
12    opinions of State agency physicians, Drs. Skopec and Garcia. (AR 445.) 3
13           3. Relevant Law
14           “In determining a claimant’s RFC, an ALJ must consider all relevant evidence
15    in the record.” Robbins v. Social Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)
16    (quotations omitted). The RFC – and any resulting hypothetical presented to a
17    vocational expert – “must set out all the limitations and restrictions of the particular
18    claimant.” Valentine v. Comm’r Social Sec. Admin., 574 F.3d 685, 690 (9th Cir.
19    2009) (citation omitted, emphasis in original).
20           The ALJ is responsible for translating a claimant’s condition and limitations
21    into an RFC that “adequately captures restrictions” to the claimant’s ability to work.
22    Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). If an “RFC
23    assessment failed to include all of [the claimant’s] credible limitations,” the RFC –
24    and any subsequent opinion of a vocational expert – are “incomplete.” Bagby v.
25    Comm’r Soc. Sec., 606 F. App’x 888, 890 (9th Cir. 2015); DeLorme v. Sullivan, 924
26    3
        The Court notes, at Step Three of the sequential analysis, the ALJ found that Plaintiff had mild
27    limitations in both his ability to understand, remember, and apply information and his ability to
      concentrate, persist, or maintain pace. (AR 437-438.) Consequently, there is some suggestion that
28    the ALJ may have implicitly discounted at least some of the State agency physicians’ opinions.

                                                      9
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 10 of 14 Page ID #:1477



  1   F.2d 841, 849 (9th Cir. 1991) (“expert’s testimony has no evidentiary value” if not
  2   based on “all of claimant’s limitations”). Numerous decisions in this District have
  3   found error with the failure to include in an RFC those moderate limitations to which
  4   the ALJ purported to afford weight. See, e.g., Padilla v. Colvin, 2015 WL 3849128,
  5   at *6 (C.D. Cal. June 22, 2015) (“despite the ALJ’s assertion that he afforded
  6   [physician’s] opinion significant weight ..., the ALJ failed to explain why he
  7   apparently rejected and did not include in the RFC determination [physician’s]
  8   moderate limitations in the ability to perform work activities on a consistent basis
  9   without special or additional supervision, and to complete a normal workday or work
 10   week due to her mental condition”); Ortiz v. Colvin, 2015 WL 7454509, at *4 (C.D.
 11   Cal. Nov. 23, 2015) (error where medical opinion restricting contact with numerous
 12   groups led to RFC restricting contact with one group without adequate explanation).
 13         4. Analysis
 14         Plaintiff contends that although the ALJ’s decision purported to credit the
 15   opinions of Drs. Skopec and Garcia, it failed to fully account for those opinions in
 16   the RFC assessment. Specifically, Plaintiff argues that the ALJ failed to include the
 17   opinions that he is moderately limited in the following four areas of mental
 18   functioning: (1) the ability to maintain attention and concentration for extended
 19   periods; (2) the ability to maintain activity within a schedule and maintain regular
 20   attendance; (3) the ability to complete a normal workday and workweek without
 21   interruptions from psychologically based symptoms and perform at a consistent pace
 22   without an unreasonable number and length of rest periods; and (4) the ability to
 23   maintain socially appropriate behavior. (ECF No. 18 at 20-21.) The Commissioner
 24   argues that the ALJ’s RFC fully incorporated these opinions. (ECF No. 19 at 8.)
 25         An ALJ’s RFC assessment may sufficiently account for a physician’s opinion
 26   regarding limitations without using the same language as the physician. See Stubbs-
 27   Danielson, 539 F.3d at 1173-1174. For example, an RFC may account for a
 28   physician’s opinion that the claimant suffers from moderate difficulties in

                                               10
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 11 of 14 Page ID #:1478



  1   concentration and persistence by assessing an RFC restricting the claimant to simple,
  2   routine, repetitive tasks. See Hughes v. Colvin, 599 F. App’x 765, 766 (9th Cir. 2015);
  3   Stubbs-Danielson, 539 F.3d at 1171. Similarly, an RFC for independent work with
  4   no more than occasional public interaction adequately accommodates a physician’s
  5   opinion that the claimant is moderately limited in social functioning. Hughes, 599
  6   F. App’x at 766.
  7         As set forth above, the ALJ assessed Plaintiff with an RFC to perform work
  8   involving simple, routine tasks with limited public and co-worker interaction. (AR
  9   438.) This RFC fairly accommodates moderate limitations in the ability to maintain
 10   attention and concentration for extended periods and the ability to maintain socially
 11   appropriate behavior. See, e.g., Williams v. Colvin, 2016 WL 7480245, at *7-8 (C.D.
 12   Cal. Dec. 29, 2016) (ALJ adequately accounted for medical opinion that plaintiff
 13   suffered moderate difficulties in concentration, persistence, and pace by assessing
 14   plaintiff with the mental RFC to perform “simple, repetitive tasks”). It does not,
 15   however, address moderate limitations in performing activities within a schedule,
 16   maintaining regular attendance, and being punctual within customary tolerances. Nor
 17   does the ALJ’s RFC address moderate limitations in completing a normal workday
 18   or workweek or performing at a consistent pace without an unreasonable number and
 19   length of rest periods. See Morinskey v. Astrue, 458 F. App’x 640, 641 (9th Cir. 2011)
 20   (ALJ erred by failing to address physician’s opinion that the claimant was moderately
 21   impaired in the ability to maintain regular attendance, sustain an ordinary routine,
 22   and complete a normal work day or workweek without interruption from his bi-polar
 23   disorder; furthermore, restriction to “low stress” jobs did not encompass said
 24   limitations); Raymond v. Berryhill, 2018 WL 3691842, at *6 (C.D. Cal. Aug. 2, 2018)
 25   (restriction to unskilled work may have encompassed moderate limitations in
 26   concentration, persistence, and pace, but it did not sufficiently account for “moderate
 27   limitations in performing routine work duties and maintaining consistent attendance
 28   in the workplace”); Wiles v. Berryhill, 2017 WL 5186333, at *3 (C.D. Cal. Nov. 8,

                                                11
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 12 of 14 Page ID #:1479



  1   2017) (limitation to simple and repetitive tasks did not sufficiently account for
  2   moderate limitations “performing work activities consistently without special
  3   instructions; maintaining regular attendance and completing a normal workday
  4   without interruption”); Atkinson v. Colvin, 2015 WL 5840210, at *3 (C.D. Cal. Oct.
  5   5, 2015) (RFC restriction to non-complex tasks “may encompass the concentration,
  6   persistence, and pace limitations assessed” by physician, but did “not sufficiently
  7   account for Plaintiff’s moderate limitations in performing activities within a
  8   schedule, maintaining regular attendance in the workplace, or completing a normal
  9   workday and workweek without interruption”). 4 In light of this, the Court rejects the
 10   Commissioner’s assertion that the ALJ’s RFC fully accounted for the opinions of
 11   Drs. Skopec and Garcia.
 12          While moderate limitations do not necessarily indicate that Plaintiff is unable
 13   to perform all work activity, the ALJ was required to either include these limitations
 14   in Plaintiff’s RFC assessment or provide legally sufficient reasons for rejecting them.
 15   See Wiles, 2017 WL 5186333, at *3 (although moderate limitations in various areas
 16   of functioning, such as in the ability to maintain regular attendance or to complete a
 17   normal workday and workweek are not per se disabling, ALJ erred in assessing RFC
 18   without either including the limitations or offering specific reasons for rejecting
 19   opinion). Here, the ALJ did not explicitly reject these particular opinions and
 20   provided no reason for failing to include the limitations in her RFC assessment.
 21

 22
      4
 23     The Court recognizes that several other decisions have reached differing conclusions. Those cases
      have not provided detailed reasons for their results, and the Court does not find them persuasive.
 24   See, e.g, Lewis v. Colvin, 2015 WL 4164682, at *5 (C.D. Cal. July 9, 2015) (ALJ did not err in
      translating “moderate limitations in performing work activities on a consistent basis without special
 25   or additional supervision, completing a normal work day or work week, and concentration,
 26   persistence and pace” into restriction to “simple, routine, repetitive tasks”); Amloian v. Colvin, 2016
      WL 7223260, at *6 (C.D. Cal. Dec. 13, 2016) (ALJ’s RFC assessment limiting the plaintiff to
 27   “simple, routine tasks, which are object oriented in a habituated setting” accommodated his
      moderate limitations in performing work activities without special or additional supervision,
 28   completing a work week, and managing stress).

                                                       12
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 13 of 14 Page ID #:1480



  1         Finally, the Court cannot conclude that the error was harmless. In posing a
  2   hypothetical claimant to the VE, the ALJ did not include moderate limitations in the
  3   ability to perform activities within a schedule, maintain regular attendance, and be
  4   punctual within customary tolerances or in the ability to complete a workday and
  5   workweek without interruptions and to perform at a consistent pace without an
  6   unreasonable number and length of rest periods. (See AR 495-496.) Moreover, in
  7   response to questions from Plaintiff’s counsel, the VE opined that an individual
  8   whose mental limitations caused him or her to be unproductive for more than 10% of
  9   the workday would be unemployable. (AR 498-500). At least on this record, the
 10   Court cannot conclude that the error was harmless. See Adkins v. Berryhill, 2018 WL
 11   4735714, at *4 (C.D. Cal. Sept. 28, 2018) (error was not harmless because, in failing
 12   to either expressly reject or incorporate physician’s restrictions into RFC or the
 13   hypothetical questions posed to the VE, the VE’s opinion regarding claimant’s ability
 14   to perform work lacked evidentiary value); Devery v. Colvin, 2016 WL 3452487, at
 15   *5 (C.D. Cal. June 22, 2016) (ALJ’s erroneous failure to provide reasons for rejecting
 16   physician’s limitations was not harmless because VE did not testify that a
 17   hypothetical person with those limitations could work).
 18                                         REMEDY
 19         The decision whether to remand for further proceedings or order an immediate
 20   award of benefits is within the district court’s discretion. Harman v. Apfel, 211 F.3d
 21   1172, 1175-1178 (9th Cir. 2000). “When the ALJ denies benefits and the court finds
 22   error, the court ordinarily must remand to the agency for further proceedings before
 23   directing an award of benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir.
 24   2017). Indeed, Ninth Circuit case law “precludes a district court from remanding a
 25   case for an award of benefits unless certain prerequisites are met.” Dominguez v.
 26   Colvin, 808 F.3d 403, 407 (9th Cir. 2016) (citations omitted). “The district court must
 27   first determine that the ALJ made a legal error, such as failing to provide legally
 28   sufficient reasons for rejecting evidence. If the court finds such an error, it must next

                                                 13
Case 2:19-cv-06150-AFM Document 23 Filed 04/30/20 Page 14 of 14 Page ID #:1481



  1   review the record as a whole and determine whether it is fully developed, is free from
  2   conflicts and ambiguities, and all essential factual issues have been resolved.”
  3   Dominguez, 808 F.3d at 407 (citation and internal quotation marks omitted).
  4           Although the Court has found error as discussed above, the record is not fully
  5   developed, and factual issues remain outstanding. The issues concerning Plaintiff’s
  6   alleged disability – including the moderate limitations opined to by Drs. Skopec and
  7   Garcia – “should be resolved through further proceedings on an open record before
  8   a proper disability determination can be made by the ALJ in the first instance.” See
  9   Brown-Hunter v. Colvin, 806 F.3d 487, 496 (9th Cir. 2015); see also Treichler, 775
 10   F.3d at 1101 (remand for award of benefits is inappropriate where “there is
 11   conflicting evidence, and not all essential factual issues have been resolved”)
 12   (citation omitted); Strauss v. Comm’r of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th
 13   Cir. 2011) (same where the record does not clearly demonstrate the claimant is
 14   disabled within the meaning of the Social Security Act). Accordingly, the appropriate
 15   remedy is a remand for further administrative proceedings. 5
 16                                                 ORDER
 17           IT IS THEREFORE ORDERED that Judgment be entered reversing the
 18   decision of the Commissioner of Social Security and remanding this matter for
 19   further administrative proceedings consistent with this opinion.
 20

 21   DATED: 4/30/2020
 22

 23

 24                                                       ALEXANDER F. MacKINNON
 25                                                   UNITED STATES MAGISTRATE JUDGE
 26   5
        In light of this conclusion, the Court declines to resolve Plaintiff’s remaining claims. See Hiler v.
 27   Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we remand the case to the ALJ for the
      reasons stated, we decline to reach [plaintiff’s] alternative ground for remand.”). It is not the Court’s
 28   intent to limit the scope of the remand.

                                                        14
